              Case 2:21-mc-50881-MAG ECF No. 1, PageID.1 Filed 06/17/21 Page 1 of 29
                                                                  AUSA:       Shankar Ramamurthy              Telephone: (202) 924-5368
AO 106 (Rev. 04/10) Application for a Search Warrant       Special Agent:       Michael Pemberton             Telephone: (313) 670-9117


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No.     2:21-mc-50881
5472 Schaefer Road                                                      )                        Judge: Goldsmith, Mark A.
                                                                        )                        Filed: 06-17-2021
Dearborn, Michigan 48126


                                         APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty
           of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A-3.
located in the              Eastern               District of               Michigan                , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT A.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                            Offense Description
18 U.S.C. § 1347                                         Health Care Fraud
18 U.S.C. § 1343                                         Wire Fraud
          The application is based on these facts:
See attached AFFIDAVIT.

                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                                ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                 Applicant’s signature
                                                                            Michael Pemberton, Special Agent
                                                                                                Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:        June 17, 2021
                                                                                                     Judge’s signature
City and state: Detroit, MI                                                 Hon. Patricia T. Morris        U. S. Magistrate Judge
                                                                                                Printed name and title
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.2 Filed 06/17/21 Page 2 of 29



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


IN THE MATTER OF THE SEARCH                     Filed Under Seal
OF:

5472 Schaefer Road                              Case No. ____________
Dearborn, Michigan 48126




                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

      I, Michael Pemberton, Special Agent for the Department of Health and Human

Services, Office of the Inspector General, being duly sworn, depose and state as

follows:

                               INTRODUCTION


      1.    I am a Special Agent with the United States Department of Health and

Human Services (“HHS”), Office of Inspector General (“OIG”), assigned to the

Detroit, Michigan, Field Office. I joined the United States Air Force in 1995 and

served nearly 13 years on active duty. In 2000, while on active duty, I graduated

from the Air Force Office of Special Investigations (“AFOSI”) Academy at

Andrews Air Force Base, Maryland. I was an AFOSI Special Agent for the last
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.3 Filed 06/17/21 Page 3 of 29




seven years of my Air Force career. From August 2008 to June 2015, I was a

Special Agent with the United States Environmental Protection Agency (“EPA”).

Upon becoming an EPA Special Agent, I graduated from the Criminal Investigator

Training Program at the Federal Law Enforcement Training Center at Glynco,

Georgia.

      2.       I have been a Special Agent with HHS-OIG since June 2015. As a

Special Agent with HHS-OIG, I am responsible for investigating violations of

United States federal law, including, but not limited to Title 18, United States Code,

Section 1347 (Health Care Fraud) and Title 18, United States Code, Section 1343

(Wire Fraud). In connection with investigating these offenses, I have participated

in the execution of search warrants for documents and other evidence in cases

involving violations of these offenses, including at medical facilities, such as

pharmacies, and individuals’ residences.

                         PURPOSE OF THE AFFIDAVIT

      3.       This affidavit is written in support of an application to search the

premises of:

               a. Drug Max, Inc. (“Drug Max”), located at 5472 Schaefer Road,

                  Dearborn, Michigan 48126 (“Subject Premises”).

      4.       For the reasons stated below, there is probable cause to believe that

records are stored at the Subject Premises that are related to a conspiracy to defraud


                                           2
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.4 Filed 06/17/21 Page 4 of 29




the Medicare and Medicaid programs, as well as Blue Cross Blue Shield of

Michigan (“BCBS”) at Drug Max.

      5.     As discussed herein, the statements in this affidavit are based upon

information I learned during the investigation, to include information provided to

me by other law enforcement agents, and my experience and background as an

HHS-OIG Special Agent. Since this affidavit is being submitted for the limited

purpose of supporting a search warrant, I have not included every fact known to

me concerning this investigation. I have set forth only the facts I believe are

necessary to establish probable cause to believe evidence of crime, fruits of crime,

contraband, and other items illegally possessed in violation of the aforementioned

federal laws are located at the Subject Premises.

      6.     As discussed herein, there is probable cause to believe that certain

items and property are located within the Subject Premises, including but not

limited to financial records, patient files, and other evidence and fruits and

instrumentalities of violations of:

             A.     Title 18, United States Code, Section 1347, Health Care Fraud;

             B.     Title 18, United States Code, Section 1343, Wire Fraud.




                                         3
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.5 Filed 06/17/21 Page 5 of 29




                               VIOLATION STATUTES

      7.     Title 18, United States Code, Section 1347, prohibits health care fraud:

Whoever knowingly and willfully executes, or attempts to execute, a scheme or

artifice—

             (1) to defraud any health care benefit program; or

             (2) to obtain, by means of false or fraudulent pretenses, representations,

             or promises, any of the money or property owned by, or under the

             custody or control of, any health care benefit program, in connection

             with the delivery of or payment for health care benefits, items, or

             services, shall be fined under this title or imprisoned not more than 10

             years, or both.


      8.     Title 18, United States Code, Section 1343, prohibits wire fraud:

Whoever, having devised or intending to devise any scheme or artifice to defraud,

or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of wire,

radio, or television communication in interstate or foreign commerce, any writings,

signs, signals, pictures, or sounds for the purpose of executing such scheme or

artifice, shall be fined under this title or imprisoned not more than 20 years, or both.

      9.     Title 18, United States Code, Section 24(b), defines a “health care

benefit program” as, among other things, “any public or private plan . . . affecting

                                          4
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.6 Filed 06/17/21 Page 6 of 29




commerce, under which any medical benefit, item, or service is provided to any

individual, and includes any individual or entity who is providing a medical benefit,

item, or service, for which payment may be made under the plan.”

                THE MEDICARE AND MEDICAID PROGRAMS

         10.   The Medicare Program (“Medicare”) is a federally funded health care

program providing benefits to persons who are sixty-five years of age or older or

disabled. Medicare is administered by the Centers for Medicare and Medicaid

Services (“CMS”), a federal agency within the Department of Health and Human

Services (“HHS”). Individuals who receive Medicare benefits are Medicare

“beneficiaries.”

         11.   Medicare is a “health care benefit program,” as defined by 18 U.S.C. §

24(b).

         12.   Medicare has four parts: hospital insurance (Part A), medical insurance

(Part B), Medicare Advantage (Part C), and prescription drug benefits (Part D).

Medicare Part B helps pay the cost of physician services, medical equipment and

supplies, and other health services and supplies not paid by Part A. This investigation

involves Medicare Part D, prescription drug benefits.

         13.   A pharmacy can participate in Medicare Part D by entering into a retail

network agreement directly with a plan or with one or more Pharmacy Benefit

Managers (“PBMs”). A PBM acts on behalf of one or more Medicare drug plans.


                                           5
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.7 Filed 06/17/21 Page 7 of 29




Through a plan’s PBM, a pharmacy can join the plan’s network. When a Medicare

Part D beneficiary presents a prescription to a pharmacy, the pharmacy submits a

claim either directly to the plan or to a PBM that represents the beneficiary’s

Medicare drug plan. The plan or PBM determines whether the pharmacy is entitled

to payment for each claim and periodically pays the pharmacy for outstanding

claims. The drug plan’s sponsor reimburses the PBM for its payments to the

pharmacy. PBMs sometimes contract with Pharmacy Services Administrative

Organizations (“PSAOs”) to administer some of its services, such as payments.

      14.    CVS Caremark, OptumRx, and Express Scripts are three of several

PBMs. CVS Caremark processes and adjudicates claims electronically in Arizona.

OptumRx and Express Scripts process and adjudicate claims electronically outside

the state of Michigan.

      15.    Medicare, through CMS, compensates the Medicare drug plan sponsors

and pays the sponsors a monthly fee for each Medicare beneficiary of the sponsors’

plans. Such payments are called capitation fees. The capitation fee is adjusted

periodically based on various factors, including the beneficiary’s medical

conditions. In addition, in some cases where a sponsor’s expenses for a beneficiary’s

prescription drugs exceed that beneficiary’s capitation fee, Medicare reimburses the

sponsor for a portion of those additional expenses.




                                         6
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.8 Filed 06/17/21 Page 8 of 29




         16.   By becoming a participating provider in Medicare, enrolled providers

agree to abide by the policies, procedures, rules, and regulations governing

reimbursement. To receive Medicare funds, enrolled providers, together with their

authorized agents, employees, and contractors, are required to abide by all the

provisions of the Social Security Act, the regulations promulgated under the Act,

and applicable policies, procedures, rules, and regulations, issued by CMS and its

authorized agents and contractors.

         17.   Medicare providers are required to maintain all records that disclose the

extent of services provided and significant business transactions for a period of six

years.

         18.   Qlarant is the Medicare Part C and Part D program integrity contractor

for CMS under the National Benefit Integrity Medicare Drug Integrity Contract

(“MEDIC”). Qlarant’s role is to detect, prevent, and investigate allegations of fraud,

waste, and abuse in the Part C (Medicare Advantage organizations) and Part D

(prescription drug coverage) programs on a national level.

         19.   The Michigan Medicaid Program (“Medicaid”) is a federal and state

funded health care program providing benefits to individuals and families who meet

specified financial and other eligibility requirements and certain other individuals

who lack adequate resources to pay for medical care. CMS is responsible for

overseeing the Medicaid program in participating states, including Michigan.


                                           7
   Case 2:21-mc-50881-MAG ECF No. 1, PageID.9 Filed 06/17/21 Page 9 of 29




Individuals who receive benefits under the Medicaid program are also referred to as

“beneficiaries.” Medicaid claims are submitted to PBMs that process these claims

electronically outside the state of Michigan.

      20.    Medicaid covers the costs of medical services and products ranging

from routine preventive medical care for children to institutional care for the elderly

and disabled. Among the specific medical services and products provided by

Medicaid are reimbursements to pharmacies for the provision of prescription drugs.

Generally, Medicaid covers these costs if, among other requirements, they are

medically necessary and ordered by a physician.

                BLUE CROSS BLUE SHIELD OF MICHIGAN

      21.    BCBS is a nonprofit, privately operated insurance company authorized

and licensed to do business in the state of Michigan. BCBS provides health care

benefits, including prescription drug benefits, to member entities and individuals.

Individuals insured by BCBS were referred to as BCBS “members.”

      22.    BCBS has agreements with participating providers, including

pharmacies, to furnish medical services to BCBS members.

      23.    BCBS is a “health care benefit program,” as defined by Title 18, United

States Code, Section 24(b).




                                          8
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.10 Filed 06/17/21 Page 10 of 29




                               SUBJECT PREMISES

                                      Drug Max

      24.    Drug Max is a registered business entity with the Michigan Department

of Licensing and Regulatory Affairs (“LARA”). Leila Fawaz (“Fawaz”) organized

Drug Max on June 26, 2001. According to the Articles of Organization, Fawaz was

also the resident agent. Drug Max’s 2020 annual report listed Fawaz as the resident

agent and the address as 5472 Schaefer Road, Dearborn, Michigan 48126. This is

the “Subject Premises.”

      25.    On June 4, 2020, Fawaz filed Pharmacy Application and Controlled

Substance Application renewal forms for Drug Max electronically with LARA

Bureau of Professional Licensing (“LARA BPL”). She stated that she was both the

Owner and the Operations Manager of Drug Max. She also stated that she was the

Pharmacist in Charge of Drug Max. Finally, she stated that she kept all records

pertaining to the pharmacy, including records for prescriptions dating back at least

five years, at Subject Premises. She signed the applications and attested to their truth.

      26.    According to July 2015 and July 2018 provider certifications that Drug

Max provided to Express Scripts, one of the PBMs associated with Drug Max, the

practice address for Drug Max is the Subject Premises and has been since at least

approximately July 2009. The provider certifications list Fawaz as the 100% owner

and Pharmacist in Charge (PIC) at Drug Max.


                                           9
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.11 Filed 06/17/21 Page 11 of 29




      27.   On June 1, 2021, I went to Drug Max and verified it is currently located

at Subject Premises.

                               FRAUD SCHEME

      28.   A common pharmacy fraud scheme is to bill Medicare, Medicaid, and

other health insurers for medication that the pharmacy does not actually dispense to

patients. Put another way, at a high-level, the pharmacy is submitting a higher

volume of medication in claims to Medicare, Medicaid, and other insurers than it

purchased during the relevant period; based on my experience and training, this is

often referred to as a “shortage” scheme. This is indicative of fraud because a

pharmacy cannot dispense more medications than it has purchased. Typically,

although not always, Medicare and Medicaid pay significant sums for these

“shortage” medications. For example, inhalers and pain creams are common

shortage medications because insurers may pay hundreds of dollars for those

medications. However, pharmacies can bill but not dispense any medication. Over

the course of the last four-plus years I have investigated shortage schemes. As part

of my shortage investigations I interviewed many beneficiaries, who have told me

that both expensive and inexpensive medications (ranging from inhalers like Advair,

Symbicort, QVAR, Spiriva, and HIV medication to creams and other items) were

billed to Medicare, Medicaid, and other insurers that they never received from a

particular pharmacy.


                                        10
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.12 Filed 06/17/21 Page 12 of 29




      29.    Fawaz, the owner/operator of Drug Max, is believed to have submitted

or caused to be submitted false and fraudulent claims at Drug Max through interstate

wires from Michigan to Medicare, Medicaid, BCBS, and other insurers. The claims

were processed and adjudicated electronically by CVS Caremark, OptumRx, and

Express Scripts, among other PBMs, outside the state of Michigan.

               PROBABLE CAUSE FOR SUBJECT PREMISES

                           Fraud Scheme at Drug Max

      30.    Between January 1, 2014, through April 23, 2019, Fawaz, through Drug

Max, submitted claims to Medicare for the reimbursement of prescription drugs that

she neither ordered nor dispensed to beneficiaries. The evidence described in detail

below establishes probable cause that Fawaz submitted claims to Medicare,

Medicaid, BCBS, and other insurers, and was reimbursed at least $2,824,319.35 for

prescription drugs she did not order or dispense during this period.

                         Qlarant Invoice Reconciliation

      31.    I requested drug purchase records and received responses from the

pharmaceutical wholesalers used by Drug Max, which are listed below. I furnished

all of the wholesaler records and Medicare and Medicaid data that I received to

Qlarant and requested an invoice review for the period of January 1, 2014, through

April 23, 2019. Qlarant compared invoices for Drug Max’s drug purchases to

Medicare and Medicaid claims data for this period.


                                         11
    Case 2:21-mc-50881-MAG ECF No. 1, PageID.13 Filed 06/17/21 Page 13 of 29




       32.   On January 21, 2021,1 Qlarant provided the following summary of its

invoice review:

       Wholesalers with Supportive Invoices: Alpine, Anda, Auburn, Cardinal
       Harvard, Cardinal Health, GPW, H&H, IPC, Keysource, MatchRx,
       McKesson, Payless, Pharmsource, Prescription Supply, Sunrise and Top Rx
       Date Range of Invoice Review: 1/1/2014 – 4/23/2019
       Number of Drugs Reviewed: 3,405
       Number of Drugs with Shortages: 1,669
       Approximate Loss to Medicare: $2,584,350.09
       Approximate Loss to Medicaid: $239,969.25
       Approximate Combined Loss to Medicare and Medicaid: $2,824,319.35
       33.   Based on the analyses of Qlarant, I created the following summary for

Drug Max’s top-ten drug shortages by approximate overall dollar loss to federal

health care programs.




1
 Qlarant provided an initial invoice review summary for Drug Max in December
2020. That summary included an analysis of the top 60% of medications that Drug
Max had billed to Medicare and Medicaid. Qlarant’s updated invoice review from
January 2021, shown below, includes an analysis of 100% of the medications that
Drug Max billed to Medicare and Medicaid.
                                        12
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.14 Filed 06/17/21 Page 14 of 29




  Description                                 Approximate Dollar Loss-Overall
  LANTUS SOLOSTAR 100 UNIT/ML                                      -$192,621.60
  VICTOZA 3-PAK 18 MG/3 ML PEN                                     -$129,503.01
  VICTOZA 2-PAK 18 MG/3 ML PEN                                     -$109,072.17
  SPIRIVA 18 MCG CP-HANDIHALER                                     -$107,217.00
  NOVOLOG 100 UNIT/ML FLEXPEN                                       -$98,465.97
  LEVEMIR FLEXTOUCH 100 UNIT/ML                                     -$89,477.46
  SYMBICORT 160-4.5 MCG INHALER                                     -$68,244.12
  ADVAIR 250-50 DISKUS                                              -$59,514.00
  ADVAIR 500-50 DISKUS                                              -$59,130.60
  BASAGLAR 100 UNIT/ML KWIKPEN                                      -$51,086.82

      34.    In sum, Qlarant concluded that Drug Max’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 1669 of the 3405 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Drug Max

approximately $2,824,319.35 for medications that Drug Max did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

Lantus Solos Injections 100/ml, Spiriva Cap Handihaler, and Victoza Injections

18mg/3ml.

                          BCBS Shortage at Drug Max

      35.    On May 18, 2021, based on the Medicare and Medicaid shortage

medications identified by Qlarant, BCBS provided a financial impact statement

indicating that BCBS paid approximately $171,464.15 in claims submitted by Drug

Max for those shortage medications over the same period as Qlarant’s analysis.


                                         13
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.15 Filed 06/17/21 Page 15 of 29




                        Drug Max Beneficiary Interviews

                          B.R. (Medicaid Beneficiary)

       36.   I interviewed B.R., a Medicaid beneficiary who used Drug Max as

his/her pharmacy. I reviewed Drug Max’s Medicaid claims with B.R. as they

pertained to him/her. B.R. stated s/he never received pregabalin from Drug Max on

September 9, 2020, despite it being billed to his/her Medicaid insurance by Drug

Max.

       37.   B.R. has received medication from Drug Max since at least 2010 and

for the duration of the fraud period. S/he told me that her pharmacist was Fawaz and

that s/he routinely discussed his/her medication with Fawaz.

       38.   B.R. told Fawaz on several occasions to stop filling prescriptions but

Fawaz continued to dispense the prescriptions medications. For example, B.R. only

took Metformin HCL 500 mg tablets for one month, but continued to receive the

medication for two or three more months. Medicaid data shows that Drug Max billed

B.R. for Metformin HCL 500 on at least fourteen occasions between November 2012

and July 2018.

       39.   B.R. also told me that on several occasions Fawaz filled discontinued

prescriptions for him/her, and B.R. returned the medications.




                                        14
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.16 Filed 06/17/21 Page 16 of 29




                           H.B. (Medicare Beneficiary)

      40.    I also interviewed H.B., a Medicare beneficiary who used Drug Max as

his/her pharmacy.

      41.    H.B. received his/her prescriptions from Drug Max from at least

February 2017 through January 2020. H.B. stated he/she has only ever received

Victoza as a two pack and he never received a three pack of Victoza from Drug Max.

Claims data reflects that Drug Max billed for Victoza for H.B. from at least February

2017 through January 2020.

      42.    Claims data reflects that on at least two occasions, Drug Max billed

H.B.’s Medicare insurance for Victoza Inj 18 mg/3ml (3-Pak): February 23 and April

14, 2017.

      43.    Victoza 3-pak was the number two top shortage drug for Drug Max,

representing $129,503.01 of the total shortage amount. The Victoza three pack was

reimbursed by Medicare at a rate of $746.39 per prescription in 2017, while the

Victoza two pack was reimbursed by Medicare at rates between $497.92 and 645.75

per prescription between 2017 and 2020.

                           A.R. (Medicaid Beneficiary)

      44.    Agents interviewed A.R., a Medicaid beneficiary who used Drug Max

as his/her pharmacy beginning in at least 2010. Claims data reflects that Drug Max

billed H.B.’s Medicaid insurance for Victoza 13 times in a span of 12 months in both


                                         15
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.17 Filed 06/17/21 Page 17 of 29




2017 and 2019. These 12-month periods each had billing that occurred in the month

before and the month after the 12-month period, meaning 13 claims were submitted

in the one-year span (see tables below). In particular, A.R. received two prescriptions

in a month on July 2017 and July 2019.

      45.    A.R. stated he/she only received Victoza once per month and did not

receive any extra one-month supplies from Drug Max. A.R. only received Victoza

24 times over 2017 and 2019, combined, but was billed for 26 by Drug Max.

         Drug Max Victoza Medicaid Claims for A.R. (2017 and 2019)




                                          16
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.18 Filed 06/17/21 Page 18 of 29




     Service Date   Drug                           Days Supply Paid Amount
          1/18/2020 VICTOZA 3-PAK 18 MG/3 ML PEN             30        944.39
        12/20/2019 VICTOZA 3-PAK 18 MG/3 ML PEN              30        899.46
        11/21/2019 VICTOZA 3-PAK 18 MG/3 ML PEN              30        899.46
        10/24/2019 VICTOZA 3-PAK 18 MG/3 ML PEN              30        899.46
          9/26/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
          8/28/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
          7/29/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
           7/1/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
          5/31/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
           5/2/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
           4/3/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
           3/7/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
           2/4/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        899.46
           1/6/2019 VICTOZA 3-PAK 18 MG/3 ML PEN             30        849.34
        12/14/2018 VICTOZA 3-PAK 18 MG/3 ML PEN              30        849.34

                           Medicare Reimbursements

      46.   Records obtained from PBMs Express Scripts and Optum included

copies of negotiated checks issued by the PBMs to Drug Max constituting

Medicare reimbursements. The checks date back to at least January 2014 and

shows that Medicare reimbursements were deposited into at least the following

bank accounts:

            a.     Comerica Bank Account No. X0894;

            b.     J.P. Morgan Chase Bank Account No. X0442.

      47.   Records obtained via grand jury subpoena from Comerica Bank show

that Fawaz opened Bank Account No. X0894 on or before July 2000 and has




                                        17
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.19 Filed 06/17/21 Page 19 of 29




remained a signatory on the account until present. Fawaz signed the signature card

for the account as “Owner” of Drug Max.

      48.     Grand jury records from Comerica Bank Account No. X0894 also

show that the account was used to purchase drugs from wholesalers, including

McKesson. Between January 2014 and February 2019 over $6.1 million was used

to purchase drugs to McKesson from Bank Account No. X0894.

      49.     Records obtained via grand jury subpoena from J.P. Morgan Chase

Bank show that Fawaz opened Bank Account No. 0442 in June 2011 and has

remained a signatory on the account until present. Fawaz signed the signature card

for the account as “President” of Drug Max.

            Evidence of Drug Max Records Located at Subject Premises

      50.     Fawaz has repeatedly stated to both LARA BPL and Medicare that she

is in compliance with laws and regulations requiring retention of documents related

to prescriptions drugs and that those records are located at Subject Premises. Most

recently, in June 2020, Fawaz attested to LARA BPL that she maintained

prescription records, sales records, prescription labels, original prescriptions, central

record keeping for controlled substances, Schedule II controlled substance invoices,

and controlled substance inventories at Subject Premises.

      51.     Based on the above documentation, events, and interviews, there is

probable cause that Drug Max’s records are located at the Subject Premises.


                                           18
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.20 Filed 06/17/21 Page 20 of 29




                                  CONCLUSION

      52.    Based on the foregoing, there is probable cause to believe, and I do

believe, that the Subject Premises will contain the items set forth in Attachment B,

which constitute evidence, fruits of crime, contraband, and/or instrumentalities of

the violations of Title 18, United States Code, Section 1347 (Health Care Fraud),

and Title 18, United States Code, Section 1343 (Wire Fraud).

                          REQUEST FOR SEALING

      53.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application,

including the application and search warrant. I believe that sealing this document is

necessary because the items and information to be seized are relevant to an ongoing

investigation into the criminal organizations as not all of the targets of this

investigation will be searched at this time. Premature disclosure of the contents of

this affidavit and related documents may have a significant and negative impact on

the continuing investigation and may severely jeopardize its effectiveness.




                                          19
 Case 2:21-mc-50881-MAG ECF No. 1, PageID.21 Filed 06/17/21 Page 21 of 29




     Sworn to before me and signed in my
     presence and/or by reliable electronic means.


_____________________________
Hon. Patricia T. Morris
United States Magistrate Judge


Dated:   June 17, 2021




                                       20
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.22 Filed 06/17/21 Page 22 of 29




         ATTACHMENT A – PREMISES TO BE SEARCHED

      Premises to be searched are:

                                Subject Premises

      Subject Premises, depicted below, is located at 5472 Schaefer Road,

Dearborn, Michigan 48126, and all buildings, structures, and appurtenances thereof.

This address is located in a mixed commercial area surrounded by other buildings

and lots. The building is composed of tan brick building material. A sign located

above the main entrance reads “Drug Max” in red lettering. The numbers “5472”

appear on the window over the main entrance. This premises is located next door to

Nadine Travel on the east side of Schaefer Road.




                                        21
Case 2:21-mc-50881-MAG ECF No. 1, PageID.23 Filed 06/17/21 Page 23 of 29




                                   22
  Case 2:21-mc-50881-MAG ECF No. 1, PageID.24 Filed 06/17/21 Page 24 of 29




                                  ATTACHMENT B


 I.   ITEMS TO BE SEIZED

      1.      The items to be seized are evidence, contraband, fruits, or

instrumentalities of violations of Title 18, United States Code, Section 1347 (Health

Care Fraud) and Title 18, United States Code, Section 1343 (Wire Fraud), namely

from January 2014 to April 2019:

      a) All records related in any way to patients of any of the above persons or

           businesses, including, without limitation, the following type of records:

           patient charts, files, records, insurance cards, licenses, identification cards,

           treatment cards, prescription records, patient ledger cards, patient

           complaints, patient sign-in sheets, appointment books, telephone logs,

           physician notes, nursing notes, medical assistant notes, original patient or

           referral source listings.

      b) All documents constituting, concerning, or relating to bills, invoices and

           claims for payment or reimbursement for services billed to insurance

           companies, including Medicare, for any patients.

      c) All financial and tax-related books, records and documents related in any

           way to the above persons or businesses, including, without limitation:



                                            23
Case 2:21-mc-50881-MAG ECF No. 1, PageID.25 Filed 06/17/21 Page 25 of 29




         i.   Bank accounts, money market accounts, checking accounts, equity

              line of credit, investment accounts, stock fund accounts, bonds or

              bond funds; including deposits and disbursements, canceled checks

              or drafts, electronic transfers, ledgers, loan statements, and loan

              agreements;

        ii.   Credit/Automatic Teller Machine/Debit card accounts;

       iii.   All corporate, business, and personal tax returns, including, without

              limitation, any quarterly employment tax returns, withholding

              records, W-2s, and any Internal Revenue Service Form 1099s;

       iv.    All loan and credit information, including, without limitation, any

              letters of credit, revolving credit arrangements, loans, loan

              applications, financing arrangements, factoring arrangements,

              promissory notes, leases, or any other documents concerning

              sources of borrowed funds, including any applications;

        v.    All information relating to the purchase, titling and insurance of

              vehicles, real estate and other assets, including safe deposit boxes

              and keys;

       vi.    All financial statements, accounts payable/receivable, and credit

              reports.




                                       24
Case 2:21-mc-50881-MAG ECF No. 1, PageID.26 Filed 06/17/21 Page 26 of 29




   d) All records and other items relating to the ordering, maintenance, or

      dispensing of all medications, including controlled substances in

      Schedules II, III, IV, and/or V.

   e) Documentation of all patient appointments or scheduling and patient sign-

      in sheets.

   f) All documents consisting, concerning or relating to all current and former

      employees, including, without limitation, personnel files, employee

      rosters, names, addresses, telephone numbers, email addresses, time cards

      or similar records, expense reports, training information, certification

      verification, salary and compensation information, disciplinary records,

      licensure records, job applications, job descriptions, employment

      agreements and W-2 forms.

   g) All documents constituting, concerning or relating to work and personal

      diaries, calendars, logs, appointment books, and schedules.

   h) All invoices and supporting documentation evidencing monies owed to or

      received from any of the above referenced individuals or business.

   i) All contracts, billing agreements, professional services agreements, or any

      other contracts between the above referenced individuals or business, and

      any other individual, company, physician or billing company.




                                         25
Case 2:21-mc-50881-MAG ECF No. 1, PageID.27 Filed 06/17/21 Page 27 of 29




   j) All Medicare handbooks, manuals, instruction materials, newsletters or

      other Medicare publications.

   k) Records of control over other areas such as storage units where financial,

      medical or other billing records may be maintained.

   l) Records of control of the premises and things described, namely, utility

      bills, telephone bills, rent or lease records pertaining to or evidencing

      ownership or control of the premises to be searched.

   m) Organizational or corporate papers filed with the appropriate state agencies

      and any amendments thereto, including, without limitation, articles of

      incorporation, by-laws and annual reports.

   n) All correspondence, including memoranda, letters, and electronic mailings

      (emails) concerning any of the records described in the previous

      paragraphs.

   o) Records related to assets or items of significant value reasonably believed

      to be proceeds of the illegal activity described in the affidavit for this

      search warrant.




                                      26
                  Case 2:21-mc-50881-MAG ECF No. 1, PageID.28
                                                    AUSA: Shankar Filed 06/17/21 Page
                                                                  Ramamurthy           28 of (202)
                                                                                  Telephone: 29 924-5368
AO 93 (Rev. 11/13) Search and Seizure Warrant                       Special Agent:   Michael Pemberton            Telephone: (313) 670-9117


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )     Case No.    2:21-mc-50881
      5472 Schaefer Road                                                   )                 Judge: Goldsmith, Mark A.
      Dearborn, Michigan 48126                                             )
                                                                                             Filed: 06-17-2021
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of           Michigan                     .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before July 1, 2021                         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                       .


Date and time issued:           June 17, 2021      9:19 am
                                                                                                         Judge’s signature

City and state:        Detroit, MI                                              Hon. Patricia T. Morris        U. S. Magistrate Judge
                                                                                                      Printed name and title
                  Case 2:21-mc-50881-MAG ECF No. 1, PageID.29 Filed 06/17/21 Page 29 of 29
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
